1
2
3
                                                                JS-6
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    HERMAN JAMES BRATTON,
                                               Case No. 5:18-cv-00044-JVS (GJS)
12                 Plaintiff
13            v.                                JUDGMENT
14    COUNTY OF RIVERSIDE, et al.,
15                 Defendants.
16
17         Pursuant to the Court’s Order Dismissing Action Without Prejudice,
18
19         IT IS ADJUDGED that the above-captioned case is dismissed without
20   prejudice.
21
22
     DATED: May 31, 2019.
23
24                                        _______________________________
25                                        JAMES V. SELNA
                                          UNITED STATES DISTRICT JUDGE
26
27
28
